department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-124128-15 date december internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------- ------------------------------------- ----------- ----------------------------------- re ---------------------------------- --------------------------------------------------------- legend decedent ----------------------- child -------------------------- date ---------------------- date -------------------------- date -------------------- date --------------------------- dear --------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file pursuant to sec_26_2601-1 of the generation-skipping_transfer_tax regulations a qualified physician’s certification and other evidence that decedent was mentally incompetent at all times on and after date until her death the facts submitted and representations made are summarized as follows decedent created a revocable_trust trust on date a date prior to date trust became irrevocable when decedent died on date pursuant to the terms of trust the trust property was held for the benefit of decedent’s child child until child’s death on date when it was divided into shares and held in further trust for child’s children decedent’s grandchildren a grandchild’s share will be distributed outright to his or plr-124128-15 her children decedent’s great-grandchildren when that grandchild dies the executors of decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return on date the executors did not file a physician’s certificate or other evidence of decedent’s mental incompetency sec_2601 of the internal_revenue_code code imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under b c of the tax_reform_act_of_1986 and sec_26_2601-1 if an individual was under a mental_disability to change the disposition of the individual’s property continuously from date until the date of death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual sec_26_2601-1 defines the term mental_disability as mental incompetence to execute an instrument governing the disposition of the individual’s property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other person charged with either the care of the individual or care of the individual’s property sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either a certification from a qualified physician stating that the decedent was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician and any judgment or decree relating to the decedent’s incompetency that was made after date sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been met therefore we grant an extension of time of days from the date of this letter to file the required physician’s certification or other evidence the physician’s certification or other evidence should be attached to a plr-124128-15 supplemental form_706 for decedent’s estate the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should also be attached to the supplemental form_706 a copy of this letter is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether decedent was under a mental_disability within the meaning of sec_26_2601-1 on and after date resolution of this factual matter would be under the audit jurisdiction of the area director this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
